BLATCHFORD. District Judge.
I think that Xetter & Co. should be allowed to withdraw their proof of claim and to file a new proof of claim. But the new proof must be a proof on the bill of exchange as a secured claim, secured by the amount of the debt due to the bankrupts by Xetter & Co., to the extent of such latter debt. It is not proper that Xetter & Co. should be allowed, in the proof, to strike a balance by deducting from the amount due on the bill of exchange the amount due to the bankrupts by Xetter & Co., and to make a proof of claim for such balance. The new proof should also set forth the dividend received. I do not at all now pass on the question of set-off, but leave it to be determined in the suit brought by the trustees or by some other proceeding. The form of the new proof must be incorporated in the order hereon, which will be settled on notice, and the order must contain a provision that the permission granted by it shall in no manner affect the rights either of the trustees or of Xetter & Co. in respect to the set-off claimed by the latter.